DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in answer to the Response After Final Action dated 6/13/2022.

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 70-71, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/6/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 3-4, 6-7, 9-11, 13, 18-19, 26-28, 33, 35-36, 40, 43, 46-47, 49, 51-53, 58, 64, 68, 70-71, 121, and 131-135 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is directed to an incubator comprising an enclosure configured to support a cell culture plate comprising a plurality of wells, the enclosure comprising a plurality of openings allowing access to the wells, and a sealing element comprising a first plurality of openings corresponding to at least a subset of the plurality of openings in the enclosure, the sealing element movable between a closed position, a first open position, and a second open position, wherein when the sealing element is in the first open position, the first plurality of openings in the sealing element are in register with a first subset of the plurality of opening openings in the enclosure and all other openings of the plurality of openings in the enclosure are occluded, and when the sealing element is in the second open position, the first plurality of openings in the sealing element are in register with a second subset of openings in the enclosure and all other openings of the plurality of openings in the enclosure are occluded. Yamazaki et al. provides the closest prior art.
As discussed in the prior Office Action, Yamazaki et al. discloses an incubator comprising an enclosure and a sealing element such that the sealing element (203) is movable between a closed position where the sealing element occludes, and thereby seals, each of a plurality of openings (103) in the enclosure (para. 31, see Fig. 3a),  a first open position where the first plurality of openings of the sealing element are in register with at least a subset of the plurality of openings in the enclosure (para. 32, see Fig. 3b), thereby providing access to the internal chamber of the enclosure and any cell culture plate therein (para. 32), and a second open position where a second plurality of openings of the sealing element are in register with a second subset of openings in the enclosure (para. 33, see Fig. 3c). However, Yamazaki et al. is silent as to the first plurality of openings in the sealing element being in register with a second subset of openings in the enclosure and all other openings of the plurality of openings in the enclosure are occluded in the second open position, and it would not be obvious to modify Yamazaki et al. in such a manner, as such a modification would require a materially different structural design to achieve a materially different function. There is no disclosure or teaching in the prior art as a whole of the claimed incubator comprising a sealing element configured to move to a closed position, first open position, and second open position, within the claim environment.
Independent claim 70 is directed to a method using an incubator according to claim 1, and independent claim 121 is directed to a system comprising an incubator according to claim 1, and these claims are accordingly also allowable over the prior art.
Independent claim 132 is directed to an incubator comprising an enclosure configured to support a cell culture plate comprising a plurality of wells, the enclosure comprising a plurality of openings configured to allow access to the wells; a sealing element comprising a first plurality of openings corresponding to at least a subset of the plurality of openings in the enclosure, the sealing element movable between a closed position and a first open position; and a support for the cell culture plate wherein the support is configured to slideably move relative to the enclosure from a position within the enclosure to a position outside of the internal chamber of the enclosure. Yamazaki et al. provides the closest prior art. As discussed in the prior Office Action, Yamazaki et al. discloses an incubator comprising an enclosure (comprising base 205 and packing layer 101, para. 24-26) having an internal chamber (space defined between base 205 and packing layer 101, see Fig. 2) and comprising a support configured to support an array comprising a plurality of reagent vessels (204) (para. 25, see Fig. 2). However, Yamazaki et al. discloses that the support is formed by one or more internal surfaces of the enclosure, rather as a structure configured to slideably move relative to the enclosure from a position within the enclosure to a position outside of the internal chamber of the enclosure, and it would not be obvious to modify Yamazaki et al., as such a modification would require a materially different structural design to achieve a materially different function. There is no disclosure or teaching in the prior art as a whole of the claimed incubator comprising a support being configured to slideably move relative to the enclosure from a position within the enclosure to a position outside of the internal chamber of the enclosure, within the claim environment. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Larsen (US Patent Application Publication 20080090287) is directed to a cover for a multiwell culture dish wherein the cover is movable to open and close various wells of the culture dish.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799